ORDER

PER CURIAM.
AND NOW, this 19th day of August, 2014, the Petition for Allowance of Appeal is GRANTED. The judgment of the Superior Court is VACATED, and the matter is REMANDED to the Superior Court to consider the implications of Pa.R.A.P. 1925(c), as outlined in the dissenting statement by Judge Fitzgerald. See Pa.R.A.P. 1925(c)(3) (where an “appellate court is convinced that counsel has been per se ineffective, the appellate court shall remand for the filing of a Statement nunc pro tunc and for the preparation and filing of an opinion by the judge.”).